[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 9 
BY THE COURT. — The question is a very plain one: whether a man, being an adm'r., getting possession of the property of another, and refusing to give it up, can be sued for this individually. There may be more than one conversion. Before our act of Assembly you could not sue the adm'r. for a conversion by the intestate; and, if such an action as this would not lie, the party would have been remediless. At all times a conversion by the adm'r. was ground for an action against him. It is probable, that in the case in Cowper, the desire was to come at the intestate's estate; perhaps the adm'r. was not solvent. Wherever a man finds his property in the hands of another, who refuses to give it up, he may sue him in this form of action. Whether the deft. claims the property as his own or as another's, it is a conversion. Saund. Pl.and Ev. 475. If Derrickson had changed the property into money, an action for money had and received would lie. A recovery here, would prevent another recovery against Derrickson for a conversion in his lifetime, for it could be pleaded to such an action; and as to the relief of the adm'rs. on a recovery in this action, it would only be necessary to show the Register that the property had been recovered, and he would credit them with it. The conversion of property by an intestate in his lifetime, might exhaust it; hence the necessity of coming at his estate after his death, which occasioned the struggle to get such an action allowed, which was refused by the case in Cowper. The property conies to deft's. hands in specie, and they refuse to give it up; they claim it in right of another, but this makes them guilty of a conversion individually, as the property is in specie in their hands. There is no express proof of a conversion by Capt. Derrickson. The proof is, that the negroes went into his possession *Page 10 
after the death of Mr. Burton; no demand is proved, and for aught appearing, he may have been in the possession by permission of Burton's adm'r.
The nonsuit was refused, and eventually the plff. obtained a verdict and judgment for $175 damages.